Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing            Feb 11 2014, 6:28 am
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JESSE R. POAG                                       GREGORY F. ZOELLER
Newburgh, Indiana                                   Attorney General of Indiana

                                                    ANGELA N. SANCHEZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

RICHARD BOYLLS,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 82A05-1306-CR-307
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                 APPEAL FROM THE VANDERBURGH SUPERIOR COURT
                         The Honorable Robert J. Pigman, Judge
                            Cause No. 82D02-1208-FB-889



                                        February 11, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                        Case Summary

       Richard Boylls appeals his conviction for class B felony dealing in

methamphetamine.1 The sole issue presented for our review is whether the trial court abused

its discretion when it admitted evidence obtained during a warrantless search of Boylls’s

house. Finding no abuse of discretion, we affirm.

                                Facts and Procedural History

       On August 3, 2012, Vanderburgh County Sheriff’s Deputy Joshua Patterson was on

routine patrol on Big Cynthiana Road in Evansville. His windows were cracked open, and as

he drove through an intersection, he detected a strong chemical odor. He turned his police

vehicle around, drove back to the area, and summoned another officer, Deputy Tony Toopes,

to the scene. Deputy Toopes also detected the strong chemical odor. Based upon their

training and experience, both officers recognized the odor as that associated with the

manufacture of methamphetamine. The two deputies parked their police vehicles and set out

on foot to investigate the source of the odor.

       The deputies determined that the odor was emanating from Boylls’s house. Boylls’s

small house was located approximately forty to forty-five feet from his aunt’s larger home on

the same property. The deputies observed lights on in Boylls’s house and heard voices of

what they believed could be two to four people inside. The chemical odor emanating from

the house was “really, really pungent” and “overwhelmingly strong.” Tr. at 128-29. Sounds


       1
          Indiana Code Section 35-48-4-1.1 provides in pertinent part that a person who knowingly or
intentionally manufactures methamphetamine, pure or adulterated, commits class B felony dealing in
methamphetamine.


                                                 2
and smells coming from the home were especially prominent due to the “large inch to two

and a half inch gaps” between the windows and the window frames of the house. Id. at 131.

       Deputy Toopes knocked on the front door of the house, identified himself, and asked

Boylls to come outside. Boylls responded from inside the home and stated that he was not

coming outside. The deputies continued to speak to Boylls from outside the house as they

walked around the perimeter. Deputy Toopes observed a large open trash can outside the

back door. He looked down inside the can and saw empty pseudoephedrine packages and

other items he believed to be consistent with the manufacture of methamphetamine. Other

officers who arrived at the scene went to the adjacent home on the property to speak to

Boylls’s aunt.

       Boylls continued to refuse repeated requests to exit the house. Deputy Toopes

informed Boylls that officers believed that he was cooking methamphetamine inside the

house and that Boylls and anyone else inside needed to come out. Boylls was very concerned

about his dog and wanted reassurances that officers would not harm his dog. After an

exchange that lasted “quite some time,” Boylls exited the house, closing the door behind him.

Id. at 133. Officers temporarily placed Boylls in handcuffs. Boylls told officers that no one

else was inside the house. Because officers had earlier heard additional voices and also heard

running and banging noises from inside, they continued to knock and request for any

occupants to exit the house. After a few minutes, another individual, Ross Flint, exited the

house. Officers then permitted Boylls’s aunt to call for Boylls’s dog, and the dog exited the

house. Because officers were still concerned that others could be inside, they entered the


                                              3
house to conduct a protective sweep. Officers were inside the house for approximately four

minutes and looked only in areas where a person could hide. No other individuals were

found inside the house.

       After exiting the house, Deputy Toopes removed Boylls’s handcuffs, gave him a

Miranda and Pirtle advisement of rights,2 and asked him for consent to search the house.

Boylls verbally consented and signed a written consent to search. Officers from the drug task

force arrived and searched the house, finding numerous items consistent with the

manufacture of methamphetamine.

       The State charged Boylls with class B felony dealing in methamphetamine, class D

felony possession of precursors, class D felony maintaining a common nuisance, class A

misdemeanor possession of paraphernalia, and class B misdemeanor criminal recklessness.

Boylls subsequently filed a motion to suppress evidence obtained during the search of his

house. His motion to suppress was denied following a hearing. A two-day jury trial began

on April 29, 2013. At the outset, the State moved to dismiss four of the charged counts and

proceeded to trial solely on the dealing charge. During trial, Boylls renewed his objection to

the admission of evidence obtained during the search. At the conclusion of the trial, the jury

found Boylls guilty of class B felony dealing in methamphetamine. This appeal followed.

                                      Discussion and Decision

       Boylls contends that all evidence seized during the warrantless search of his house

should have been excluded as products of an illegal search. Although Boylls originally


       2
           Miranda v. Arizona, 384 U.S. 436 (1966); Pirtle v. State, 263 Ind. 16, 323 N.E.2d 634 (1975).

                                                    4
challenged the admission of the evidence through a pretrial motion to suppress, he now

appeals following a jury trial and challenges the admission of that evidence at trial.

Therefore, the issue before us is whether the trial court abused its discretion in admitting the

evidence at trial. Lindsey v. State, 916 N.E.2d 230, 238 (Ind. Ct. App. 2009), trans. denied

(2010). A trial court has broad discretion in ruling on the admission or exclusion of

evidence. Palilonis v. State, 970 N.E.2d 713, 726 (Ind. Ct. App. 2012), trans. denied. An

abuse of discretion occurs when the trial court’s ruling is clearly against the logic, facts, and

circumstances presented. Id. When reviewing the admissibility of evidence, we do not

reweigh evidence, and we consider conflicting evidence most favorable to the trial court’s

ruling. Woodson v. State, 966 N.E.2d 135, 226 (Ind. Ct. App. 2012), trans. denied. We also

consider uncontested evidence favorable to the defendant. Id.

       We begin by noting that the challenged evidence was seized during a warrantless

search of Boylls’s house that occurred after Boylls gave officers both verbal and written

consent to search. The Fourth Amendment to the United States Constitution provides that

“the right of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated ….” As a general rule, warrantless

searches are “per se unreasonable under the Fourth Amendment, subject to a few specifically

established and well-delineated exceptions.” Holder v. State, 847 N.E.2d 930, 935 (Ind.

2006). “One well-recognized exception to the warrant requirement is a voluntary and

knowing consent to search.” Crocker v. State, 989 N.E.2d 812, 820 (Ind. Ct. App. 2013)

(quoting Krise v. State, 746 N.E.2d 957, 961 (Ind. 2001)), trans. denied.


                                               5
        We find dispositive here that Boylls does not challenge the validity of his verbal and

written consent to search his house. Indeed, he focuses solely on the reasonableness of the

officers’ protective sweep of the house that occurred prior to his consent. However, as noted

by the State, Boylls makes no claim or argument that the officers’ conduct somehow “vitiated

his subsequent consent.” Appellee’s Br. at 7. Thus, the evidence he now challenges was

obtained pursuant to a valid exception to the warrant requirement. Accordingly, Boylls has

failed to establish a violation of his Fourth Amendment rights.3 The trial court did not abuse

its discretion when it admitted the evidence.

        Affirmed.

BAKER, J., and NAJAM, J., concur.




        3
         Boylls similarly fails to challenge the validity of his consent pursuant to Article 1, Section 11 of the
Indiana Constitution.


                                                       6